                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 CHRISTOPHER MAJOR,                   )
                                      )
       Plaintiff,                     )       Civil No. 19-299-JMH
                                      )
 v.                                   )
                                      )
 CORPORAL COOPER, ET AL.,             )        MEMORANDUM OPINION
                                      )             AND ORDER
       Defendants.                    )
                                      )

                         ***   ***    ***     ***
      Christopher Major is a pretrial detainee at the Fayette County

Detention Center in Lexington, Kentucky.            Proceeding without an

attorney, Major filed a civil rights complaint pursuant to 42

U.S.C. § 1983. [R. 1].    That complaint is now before the Court on

initial screening pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2),

and, for the reasons set forth below, the Court will dismiss

Major’s claims.

      In   Major’s    complaint,     he     briefly    describes   recent

interactions he had with four prison officials:          Corporal Cooper,

Officer Smith, Officer Chandler, and Captain Jones.           Major then

indicates that he is suing each defendant in both their individual

and official capacities and says he is seeking $10 million in

damages.    However, Major does not identify the constitutional

rights he alleges were violated.      Ultimately, while the Court has

tried to characterize each of Major’s claims, it is clear that he

has failed to state a claim upon which relief may be granted.
       Major first sues Corporal Cooper and Officer Smith.            Major

alleges that, on April 21, 2019, Corporal Cooper was conducting

third shift cell checks, came into Major’s cell, and pulled a towel

off Major’s face.    [R. 1 at 4].         Major then alleges that he put

the towel back on his face and, in response, Corporal Cooper said,

“I will knock you the f--- out.”         [Id.].   However, Major does not

allege that Corporal Cooper actually used any force against him.

[See id.].

       Major later alleges that, on April 28, 2019, “Officer Smith

and I started . . . hollering back and forth.”         [Id.].     Major then

claims that “Officer Smith was trying to get into my cell and fight

me but the Officer in the tower wouldn’t open my cell door.” [Id.].

Major does not allege that Officer Smith used any force against

him.   [See id.].

       While Major does not identify the constitutional rights he

alleges were violated, the Court will construe his complaint as

asserting    excessive   force   claims    against   Corporal    Cooper   and

Officer Smith pursuant to the Fourteenth Amendment.             See Kingsley

v. Hendrickson, 135 S. Ct. 2466 (2015) (discussing excessive force

claims brought by pretrial detainees against prison officials).

       That said, Major has failed to state such claims for relief.

After all, to state an excessive force claim under the Fourteenth

Amendment, a pretrial detainee must allege that an officer used

force against him and that the officer’s conduct was objectively

                                     2
unreasonable.     See id. at 2472.         Here, Major does not allege that

either Corporal Cooper or Officer Smith actually used force against

him.    Instead, at most, Major alleges that Corporal Cooper and

Officer Smith cursed, hollered, and verbally threatened him, and

the United States Court of Appeals for the Sixth Circuit has made

it clear that such conduct is simply “insufficient to support a

section 1983 claim for relief.”             Wingo v. Tenn. Dep’t of Corr.,

499 F. App’x 453, 455 (6th Cir. 2012) (citing Ivey v. Wilson, 832

F.2d 950, 955 (6th Cir. 1987)).              Thus, the Court will dismiss

Major’s claims against Corporal Cooper and Officer Smith.

       Major   then   sues   Officer       Chandler.   Major   alleges   the

following:

       On May 8, 2019, Officer Chandler took a 1983 civil suit
       from me which I had written down my feelings. I didn’t
       want to give them to him but he threatened to write me
       up. He said he would give me a copy but I never heard
       about it again.   I asked for a civil suit on 5/8/19,
       5/17/19, 5/18/19, and 5/21/19, and Officer Chandler
       refused to give me one every time.

[R. 1 at 5].    Major then adds that he asked for paper, but Officer

Chandler refused to bring him some.           That said, Major later states

that Officer Chandler did bring him paper on May 21, 2019.          [Id.].

        Major does not say which of his constitutional rights Officer

Chandler allegedly violated.       However, since Major suggests that

he was trying to pursue a § 1983 civil rights case and Officer

Chandler interfered with that process, the Court will construe

Major’s complaint as asserting a First Amendment denial of access

                                       3
to the courts claim.       However, to state such a claim, a plaintiff

must show actual injury to a nonfrivolous legal claim.”          Williams

v. Wright, No. 2:19-cv-040-WOB, 2019 WL 2236257, at *3 (E.D. Ky.

May 23, 2019) (citing Lewis v. Casey, 518 U.S. 343, 353-55 (1996)).

“Examples    of   actual    prejudice    to   pending   or   contemplated

litigation include having a case dismissed, being unable to file

a complaint, and missing a court-imposed deadline.”          Harbin-Bey v.

Rutter, 420 F.3d 571, 578 (6th Cir. 2005).

     Here, while Major makes a passing reference to the fact that

he “had Court on May 23, 2019” [R. 1 at 5], he does not identify

any harm he suffered as a result of Officer Chandler’s alleged

conduct.    Indeed, Major fails to clearly refer to any particular

case, whether already pending or anticipated to be filed.           Major

also fails to describe the nature of the § 1983 claim he was

allegedly pursuing in early May 2019, and, instead, simply says he

“had written down [his] feelings.”       [Id.].   Given these facts, as

well as the fact that Officer Chandler provided paper to Major and

that Major was actually able to file this civil rights case, the

Court will dismiss Major’s claim against Officer Chandler.

     Major then sues Captain Jones, but his only allegation appears

to be that Captain Jones never responded to a written grievance

regarding Major’s “IBP status.”          [See id.].     Since the Sixth

Circuit has made it clear that “the denial of a grievance or the

failure to act upon the filing of a grievance is insufficient to

                                     4
establish liability under § 1983,” Johnson v. Aramark, 482 F. App’x

992, 993 (6th Cir. 2012), the Court will dismiss Major’s claim

against Captain Jones.

     Finally, Major indicated that he is also suing each of the

named defendants in their official capacities.         [R. 1 at 2].     This

means Major is also asserting his claims against Fayette County.

See Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008);

Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003).               However,

Fayette County is not liable merely because it employs the named

defendants; in fact, the county cannot be held responsible for

alleged    constitutional   deprivations   unless   there   is    a   direct

causal link between a county policy or custom and the deprivation.

See Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691 n.55 (1978).

     Here, Major does not allege that any Fayette County policy or

custom prompted the named defendants’ alleged actions.           Therefore,

Major’s claims against the prison employees in their official

capacities also fail to state claims upon which relief may be

granted.    Therefore, the Court will dismiss those claims as well.

     In light of the foregoing analysis, it is hereby ORDERED as

follows:

     1. The following claims are DISMISSED WITH PREJUDICE: Major’s

          Fourteenth   Amendment   excessive   force     claims       against

          Corporal Cooper and Officer Smith; Major’s First Amendment

                                    5
  denial   of   access   to   the   courts   claim   against   Officer

  Chandler; Major’s grievance-related claim against Captain

  Jones; and Major’s corresponding official capacity claims.

2. To the extent that Major is trying to assert any other

  claims for relief, those claims are DISMISSED WITHOUT

  PREJUDICE.

3. This action is STRICKEN from the Court’s docket.

4. The Court will enter a corresponding Judgment.

This 30th day of July, 2019.




                               6
